    Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 1 of 6 PageID #: 406




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

CITY OF NEW YORK, STATE OF CALIFORNIA,
STATE OF ILLINOIS, STATE OF CONNECTICUT,                           [PROPOSED]
and COMMONWEALTH OF PENNSYLVANIA,                                  CIVIL CASE MANAGEMENT PLAN

                                   Plaintiffs,                     CV-19-5934 (BMC)

                       - against -

UNITED STATES POSTAL SERVICE and LOUIS
DeJOY, in his official capacity as Postmaster
General,

                                   Defendants.

---------------------------------------------------------------X


COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management Plan is

adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure 16

and 26(f).

A.       The case (is) (is not) to be tried to a jury. [Circle as appropriate].

B.       Non-Expert Discovery:

         1.      The parties are to conduct discovery in accordance with the Federal Rules of Civil

                 Procedure and the Local Rules of the Eastern District of New York. All non-

                 expert discovery is to be completed by April 18, 2022, 1 which date shall not be

                 adjourned except upon a showing of good cause and further order of the Court.

                 Interim deadlines for specific discovery activities may be extended by the parties



1
 The parties reserve their right to seek expert discovery if the need is demonstrated by fact
discovery.
    Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 2 of 6 PageID #: 407




                on consent without application to the Court, provided the parties are certain that

                they can meet the discovery completion date.

                The parties shall list the contemplated discovery activities and anticipated

                completion dates in Attachment A, annexed hereto.

         2.     Joinder of additional parties must be accomplished by N/A 2.

         3.     Amended pleadings may be filed without leave of the Court until N/A.

C.       For all causes of action seeking monetary damages, each party shall identify and quantify

         in Attachment B, annexed hereto, each component of damages alleged; or, if not known,

         specify and indicate by what date Attachment B shall be filed providing such

         information.

D.       Motions:

         1.     Upon the conclusion of non-expert discovery, and no later than the date provided

                below, the parties may file dispositive motions. The parties shall agree to a

                schedule and promptly submit same for the Court’s approval, providing for no

                more than three rounds of serving and filing papers: supporting affidavits and

                briefs, opposing affidavits and briefs, and reply affidavits and briefs.

         2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s Individual

                Practices, requesting a premotion conference in order to file dispositive motions

                shall be April 25, 2022.       (Counsel shall insert a date one week after the

                completion date for non-expert discovery.)




2
 Plaintiffs do not currently anticipate adding additional defendants but reserve their right to do
so if fact discovery demonstrates that joinder is warranted.
                                                                                                     2
 Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 3 of 6 PageID #: 408




             a.      There shall be no cross-motions. Any motions not made by the agreed

                     date shall, unless the Court orders otherwise, not be considered until after

                     the timely-filed motion is determined.

             b.      Papers served and filed by the parties shall conform to the requirements

                     set out in the Court’s Individual Practices.

E.    Any request for relief from a date provided in this Case Management Plan shall conform

      to the Court’s Individual Practices and include an order, showing consents and

      disagreements of all counsel, setting out all dates that are likely to be affected by the

      granting of the relief requested, and proposed modified dates. Unless and until the Court

      approves the proposed order, the dates provided in this Plan shall be binding.

F.    Pre-Trial Motions:

      Applications for adjournments and for discovery or procedural rulings will reflect or

      contain the positions of all parties, as provided by the Court’s Individual Rules, and are

      not to modify or delay the conduct of discovery or the schedules provided in this Case

      Management Plan except upon leave of the Court.



SO ORDERED.


Dated: Brooklyn, New York
       ________________, 2021                                       U.S.D.J.




                                                                                               3
 Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 4 of 6 PageID #: 409




                                       ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

        DISCOVERY ACTIVITIES                              COMPLETION DATE

1. Initial disclosures                          Plaintiffs served Defendants on 11/27/2019.

                                                Defendants shall serve by 3/16/2021.

2. First Set of Interrogatories and Request for Served no later than 3/16/2021 with responses
Production of Documents                         due consistent with the deadlines set forth in
                                                the Federal Rules of Civil Procedure

3. Production of documents                      Document production shall begin no later
                                                than 4/16/2021, and continue thereafter on a
                                                rolling basis.

                                                Document production shall be completed by
                                                12/16/2021.

4.   All Interrogatories and Request for Served no later than 11/16/2021 with
Production of Documents                  responses due consistent with the deadlines
                                         set forth in the Federal Rules of Civil
                                         Procedure

5. Requests for Admissions                      Served by 4/4/2022

6. Depositions                                  Completed by 3/16/2022

7. Non-expert fact discovery cut-off            Completed by 4/18/2022




                                                                                                 4
 Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 5 of 6 PageID #: 410




                                        ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and quantify
each component of damages alleged:

1.       PLAINTIFF’S CLAIMS:

The City of New York (“City”), the State of California (“California”), the State of Illinois

(“Illinois”), the State of Connecticut (“Connecticut”), and the Commonwealth of Pennsylvania

(“Pennsylvania”)’s damages are equal to the amount of unpaid excise taxes on cigarettes

delivered by the United States Postal Service (“USPS”) into each respective jurisdiction in

violation of the Prevent All Cigarette Trafficking Act (“PACT Act”) (18 U.S.C. Section

1716E(h)). The excise tax for each jurisdiction is as follows:

     •   For the City: $15.00 per carton of cigarettes (“per carton”)

     •   For California: as of April 1, 2017, $28.70 per carton of cigarettes and $8.70 per carton

         prior to that date

     •   For Illinois: as of July 1, 2019, $29.80 per carton of cigarettes; from June 24, 2012

         through June 30, 2019, $19.80 per carton; prior to June 24, 2012, $9.80 per carton

     •   For Connecticut: as of December 1, 2017, $43.50 per carton of cigarettes; from July 1,

         2016 through November 30, 2017, $39.00 per carton; from October 1, 2015 through June

         30, 2016, $36.50 per carton; prior to October 1, 2015, $34.00 per carton

     •   For Pennsylvania: as of August 1, 2016, $26.00 per carton of cigarettes; from November

         1, 2009 through July 31, 2016, $16.00 per carton; from January 7, 2004 through October

         31, 2009, $13.50 per carton; prior to January 7, 2004, $10.00 per carton.


The total amount of cigarettes delivered by the USPS into each jurisdiction is a matter for

discovery.


                                                                                                5
 Case 1:19-cv-05934-BMC Document 39 Filed 02/24/21 Page 6 of 6 PageID #: 411




Defendants deny that Plaintiffs are entitled to any damages.



2.     COUNTERCLAIMS AND CROSS-CLAIMS:

       N/A




3.     THIRD-PARTY CLAIMS:

       N/A




                                                                           6
